
	
		I
		111th CONGRESS
		2d Session
		H. R. 6454
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal provisions of the recently enacted health care
		  reform law that prohibit health coverage rescissions.
	
	
		1.Short titleThis Act may be cited as the
			 First Health Insurance Protects America—Can't Repeal IT
			 (HIPA–CRIT) Act.
		2.Repeal of health
			 care reform prohibition on rescissionsThe provisions of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), insofar as such Act under section
			 2712 of the Public Health Service Act (42 U.S.C. 300gg–12) prohibits a group
			 health plan and a health insurance issuer offering group or individual health
			 insurance coverage from rescinding such plan or coverage with respect to an
			 enrollee once the enrollee is covered under such plan or coverage involved and
			 requires prior notice to an enrollee before such a plan or coverage is
			 cancelled, are hereby repealed, effective as of the date of the enactment of
			 this Act.
		
